PSS

(3,15) F|LED |N THE U.S. DlSTRlCT COURT

EASTERN D|STR|CT FW
UNITED STATES DISTRICT CoURT 0 ASH'NGTON

for MAY 3 2019
Eastern District of Washington
SEAN F. MCAVOY, CLERK

. DEPUTY

_ mrp§
U.S.A. vs. Howard, Darrm Jay Docket No. 0980 l:lSCR02052-L -l

Petition for Action on Conditions of Pretrial Release

COMES NOW Jose Zepeda, PRETRIAL SERVlCES OFFICER, presenting an official report upon the conduct
of defendant Darrin Jay Howard, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 7th day of November, 2018, under the
following conditions:

Special Condition #6: Defendant shall submit to random urinalysis and/or Breathalyzer testing as directed by the United
States Probation/Pretrial Services Office, to include portable Breathalyzer testing up to six times per day. Defendant is
responsible for the cost of portable Breathalyzer testing.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #l: Darrin J ay Howard is alleged to have failed to submit to scheduled Breathalyzer tests on April l7, 20, and 24,
2019.

On November 8, 2018, the conditions of pretrial release supervision were reviewed and signed by Mr. Howard. He
acknowledged an understanding of his conditions, which included special condition number 6. On November 9, 2018,
continuation was received from Smart Start indicating the defendant enrolled in their Breathalyzer testing program.

This officer received notification from Smalt Start indicating Mr. Howard skipped the 8 to 9 a.m. scheduled Breathalyzer
testing period on April l7, 2019. The report also noted he tested outside the testing period at 11:21 a.m., but the test
returned negative.

This officer received notifications from Smart Start indicating Mr. Howard skipped the 10 to l l a.m. scheduled Breathalyzer

testing period on Apri120, 2019. Mr. Howard again skipped the 8 to 9 a.m. scheduled Breathalyzer testing period on April
24, 2019.

Mr. Howard has been verbally reprimanded regarding his missed tests. His response was that he believed he took those tests.
Despite the defendant having missed those tests, to his credit, all tests provided after have returned with negative results.

PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TlME

 

l declare under the penalty of perjury
that the foregoing is true and correct.

Executed on: May 3, 2019

by s/Jose Zepeda

 

Jose Zepeda
U.S. Pretrial Services Ofticer

 

PSS

Re: Howard, Darrin J ay

May 3, 2019
Page 2
THE COURT ORDERS
[>4] No Action
[ ] The Issuance of a Warrant
[ ] The Issuance of a Summons
[ ] The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.
[ ] Defendant to appear before the Judge assigned to the case.
[ ] Defendant to appear before the Magistrate Judge.
l ]

Other Mé’
6

 

Signature of Judicial Officer

{/3/1'1*

Date

